Exhibit 10.5
FIRST AMENDMENT TO THE
HOLLY CORPORATION
LONG-TERM INCENTIVE COMPENSATION PLAN
As Amended and Restated as of May 24, 2007
(Formerly designated the Holly Corporation 2000 Stock Option Plan)
     THIS FIRST AMENDMENT is effective January 1, 2005 (the “Effective Date”)
and is made by Holly Corporation, a Delaware corporation (the “Company”).
W I T N E S S E T H:
     WHEREAS, the board of directors of the Company (the “Board”) previously
adopted the Holly Corporation Long-Term Incentive Compensation Plan, as amended
and restated as of May 24, 2007 (formerly designated the Holly Corporation 2000
Stock Option Plan) (the “Plan”);
     WHEREAS, Section 10(f) of the Plan provides that the Plan may be amended by
the Board without approval of the stockholders of the Company, except that any
amendment to the Plan of which approval of the stockholders is required by any
federal or state law or regulation or the rules of any stock exchange on which
the shares of the Company are listed or quoted must be approved by the
stockholders of the Company; and
     WHEREAS, the Board has determined that it is desirable to amend the Plan,
in accordance with the final regulations promulgated under section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), to ensure that, to the
extent subject to Code section 409A, the payments and other benefits provided
under the Plan comply therewith and to avoid the imposition of any adverse tax
consequences under section 409A of the Code.
     NOW, THEREFORE, the Plan shall be amended as of the Effective Date as set
forth below:
     1. The following sentence shall be added to the end of Section 2(i) of the
Plan:
Notwithstanding anything to the contrary herein or in any Award agreement, any
Award that constitutes a “deferral of compensation” (within the meaning of
Section 409A of the Code and the regulations and other authoritative guidance
promulgated thereunder (collectively, the “Nonqualified Deferred Compensation
Rules”)), and that is not exempt from Section 409A of the Code pursuant to an
applicable exemption (any such Award, a “409A Award”) shall not become
exercisable, be settled or otherwise trigger a payment or distribution upon a
Participant’s Disability pursuant to the Plan or the applicable Award agreement
controlling such 409A Award unless the Disability incurred by the Participant
constitutes a Disability within the meaning of the Nonqualified Deferred
Compensation Rules.

 



--------------------------------------------------------------------------------



 



     2. Section 9(d) of the Plan shall be deleted in its entirety and shall be
replaced with the following:
     (d) Form and Timing of Payment under Awards; Deferrals. Subject to the
terms of the Plan and any applicable Award agreement, payments to be made by the
Company or a Subsidiary upon the exercise of an Option or other Award or
settlement of an Award may be made in a single payment or transfer, in
installments, or on a deferred basis. The settlement of any Award may, subject
to any limitations set forth in the Award agreement, be accelerated and cash
paid in lieu of Shares in connection with such settlement, in the discretion of
the Committee or upon occurrence of one or more specified events.
Notwithstanding anything to the contrary herein or in any applicable Award
agreement, no 409A Award shall be exercisable, be settled or otherwise trigger a
payment or distribution upon the occurrence of any event that does not qualify
as a permissible time of distribution in respect of such 409A Award under the
Nonqualified Deferred Compensation Rules; except that, to the extent permitted
under the Nonqualified Deferred Compensation Rules, the time of exercise,
payment or settlement of a 409A Award shall be accelerated, or payment shall be
made under the Plan in respect of such Award, as determined by the Committee in
its discretion, to the extent necessary to pay income, withholding, employment
or other taxes imposed on such 409A Award. In the event any 409A Award is
designed to be paid or distributed upon a Participant’s termination of
employment, such payment or distribution shall not occur in the event the
Participant holding such 409A Award continues to provide or, in the 12 month
period following such termination of employment, is expected to provide,
sufficient services to the Company that, under the Company’s applicable policies
regarding what constitutes a “separation from service” for purposes of
Section 409A of the Code, such Participant does not incur a separation from
service for purposes of Section 409A of the Code on the date of termination of
the employment relationship. To the extent any 409A Award does not become
exercisable or is not settled or otherwise payable upon a Participant’s
termination of employment or upon the occurrence of some other event provided in
the Plan or the Award agreement as a result of the limitations described in the
preceding provisions hereof, such Award shall become exercisable or be settled
or payable upon the occurrence of an event that qualifies as a permissible time
of distribution in respect of such 409A Award under the Nonqualified Deferred
Compensation Rules. In the discretion of the Committee, Awards granted pursuant
to Sections 7 or 8 of the Plan may be payable in Shares to the extent permitted
by the terms of the applicable Award Agreement. Installment or deferred payments
may be required by the Committee (subject to Section 10(f) of the Plan,
including the consent provisions thereof in the case of any deferral of an
outstanding Award not provided for in the original Award agreement) or permitted
at the election of the Participant on terms and conditions established by the
Committee. Payments may include, without limitation, provisions for the payment
or crediting of amounts in respect of installment or deferred payments
denominated in Shares. Any deferral shall only be allowed as is provided in a
separate deferred compensation plan adopted by the Company. The Plan shall not
constitute an “employee benefit plan” for purposes of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended.

 



--------------------------------------------------------------------------------



 



     3. Section 10(a) shall be deleted in its entirety and shall be replaced
with the following:
     (a) Company’s Right to Terminate or Modify Awards in Certain Circumstances.
Except to the extent that an Award Agreement provides otherwise with specific
reference to this Section 10(a), in the event of (i) an acquisition of
substantially all of the assets of the Company or of a greater than 80% stock
interest in the Company by an entity in which the Company does not have a 50% or
greater interest prior to such acquisition, or (ii) a merger, consolidation, or
recapitalization involving a fundamental change in the capital structure of the
Company, the Company shall have the right to terminate any Award upon the
payment of an amount equal to the then value of the Award, without regard to
vesting or forfeiture provisions of the Award, as determined by the Committee,
taking into account to the extent determined by the Committee to be appropriate
the Fair Market Value of Shares at the time of termination and the performance
of the Company up to the time of termination; provided that no 409A Award shall
be terminated and paid as described above unless the event triggering clause
(i) or (ii) of this Section 10(a) also constitutes a “change in the ownership or
effective control” or “in the ownership of a substantial portion of the assets”
of the Company within the meaning of the Nonqualified Deferred Compensation
Rules. Upon tender of the payment by the Company to a holder of the amount
determined by the Committee pursuant to the foregoing provision, the Award held
by such holder shall automatically terminate. Alternatively, in such
circumstances, the Company, in the discretion of the Board, may make
arrangements for the acquiring or surviving corporation to assume any or all
outstanding Awards and substitute on equitable terms Awards relating to the
stock or performance of such acquiring or surviving corporation; provided, that
in no event will any action so taken result in the creation of deferred
compensation within the meaning of the Nonqualified Deferred Compensation Rules.
The determinations of the Board and/or the Committee pursuant to this Section
10(a) shall be final, binding and conclusive.
     4. The following Section 10(n) shall be added to the Plan to read as
follows:
     (m) Compliance with Section 409A of the Code. This Plan is intended to
comply and shall be administered in a manner that is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent. Payment under this Plan shall be made in a manner that will
comply with Section 409A of the Code, including regulations or other guidance
issued with respect thereto, except as otherwise determined by the Committee.
The applicable provisions of Section 409A of the Code are hereby incorporated by
reference and shall control over any contrary provisions herein that conflict
therewith.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, be it further provided that, except as set forth above, the
Plan shall continue to read in its current state.
     IN WITNESS WHEREOF, the Company has caused the execution of this First
Amendment by its duly authorized officer, effective as of the Effective Date.

              HOLLY CORPORATION
 
       
 
  By:   /s/ Matthew P. Clifton
 
       
 
  Name:   Matthew P. Clifton
 
       
 
  Title:   Chief Executive Officer
 
       
 
       
 
  Date:   December 31, 2008
 
       

 